Citation Nr: 0403653	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to March 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
veteran's claim of service connection for  a low back 
disability.


REMAND

It is noted that the veteran was afforded a VA examination in 
August 2002 to determine the nature and etiology of any low 
back problems.  In the August 2002 report, the examiner 
indicated that he did not have access to the claims file.  
Given this deficiency, further evidentiary development must 
be completed prior to the Board's review of the veteran's 
claim. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should obtain a medical 
opinion.  The file may be returned to the 
examiner who conducted the prior 
examination or another examiner.  The 
claims folder and a copy of the Board's 
remand must be made available to the 
examiner for review.  The examiner should 
address the following: State a medical 
opinion as to whether it is at least as 
likely as not that any current low back 
disability is the result of a disease or 
injury he had in service, including any 
low back problems exhibited in November 
1965 and January 1967.

2.  The veteran is informed that if he 
has or can obtain relevant evidence, that 
evidence must be submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

